  Case 21-00059          Doc 5    Filed 05/18/21 Entered 05/18/21 14:50:06           Desc Main
                                     Document    Page 1 of 6



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS


 In re:                                 )                Case No. 19-bk-13287
                                        )                Chapter 7
 JAMES COSMANO,                         )                Judge A. Benjamin Goldgar
                                        )
          Debtor.                       )
 _______________________________________)
                                        )
 JAMES COSMANO,                         )                Adv. Proc. No. 21-ap-00059
                                        )
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 UNITED STATES OF AMERICA,              )
                                        )
          Defendant.                    )
 _______________________________________)

                           DEFENDANT UNITED STATES’ ANSWER

          Defendant United States of America (“United States”) hereby responds to the adversary

complaint of the plaintiff James Cosmano (“Plaintiff”) as follows:

                                          FIRST DEFENSE

          The injunctive relief sought by the adversary complaint is barred by the Anti-Injunction

Act, 26 U.S.C. § 7421.

                                        SECOND DEFENSE

          Except as provided in 11 U.S.C. § 524(a)(1), Plaintiff is estopped and barred from

contesting his tax liabilities for the 2007 through 2010 income tax years because a money

judgment was entered against him on January 12, 2018, in the case of United States v. James

Cosmano, Case No. 17-cv-5721 (N.D.Ill.).




                                                 -1-
  Case 21-00059         Doc 5    Filed 05/18/21 Entered 05/18/21 14:50:06           Desc Main
                                    Document    Page 2 of 6



                                        THIRD DEFENSE

       As for its third defense, the United States responds to the separate paragraphs of

Plaintiff’s adversary complaint (italics) by stating and alleging as follows:

       1.      Cosmano’s case was commenced on May 8, 2019 by the filing of a voluntary

petition for relief under chapter 7 of title 11, United States Code (“Code”).

       ANSWER: Admits.

       2.       This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§ 157 and 1334(b).

       ANSWER: Admits.

       3.      This adversary proceeding is a core proceeding pursuant to 28 U.S.C. §

157(b)(I).

       ANSWER: Admits.

       4.      Pursuant to 28 U.S.C. § 1408 and 1409, this district is the proper venue for this

adversary proceeding.

       ANSWER: Admits.

       5.      Among the creditors listed by Cosmano in his Bankruptcy Petition which included

the Schedules and Statement of Financial Affairs was the United States of America via the

Internal Revenue Service (“IRS”).

       ANSWER: Admits that Schedule D to Plaintiff’s petition to commence the underlying

Chapter 7 bankruptcy case, Case No. 19-bk-13287 (Bankr. N.D.Ill.), listed the Internal Revenue

Service as a creditor, and denies the remaining allegations.




                                                 -2-
  Case 21-00059          Doc 5   Filed 05/18/21 Entered 05/18/21 14:50:06           Desc Main
                                    Document    Page 3 of 6



       6.      The United States of America was given proper notice of the filing of Cosmano’s

Bankruptcy Case and received the “Notice of Chapter 7 Bankruptcy Case” which was sent by

the Bankruptcy Noticing Center on May 11, 2019.

       ANSWER: Admits.

       7.      As of the Petition Date, Cosmano allegedly owed the IRS approximately

$6,051,979.00 for income taxes, penalties and interest (collectively “Tax Liability”) for calendar

years 2007-10 (collectively “Tax Years”).

       ANSWER: Admits that, as of the petition date of Plaintiff’s underlying Chapter 7

bankruptcy case, Plaintiff owed the United States $6,468,401.56 in federal income taxes,

penalties, and interest, with respect to his 2007, 2008, 2009, and 2010 tax years, and denies the

remaining allegations.

       8.      On August 7, 2017, the United States of America filed suit in the United States

District Court for the Northern District of Illinois Case 17-cv-5721 against Cosmano for the

stated purpose to reduce to judgment the Tax Liability. (“the District Court Case”).

       ANSWER: Admits.

       9.      No allegations stated in the District Court case allege Cosmano made a

fraudulent return or willfully attempted in any manner to evade or defeat such tax liability nor is

there an allegation of a fraudulent return or willfully attempting in any manner to evade or

defeat such tax liability in the District Court’s Judgment.

       ANSWER: Admits that the complaint in the District Court case did not allege civil fraud

penalties, and denies the remaining allegations.

       10.     In the past few weeks, The United States of America has made accusations in this

Court and other forums that the Tax Years in question (2007-2010) are not dischargeable



                                                   -3-
  Case 21-00059        Doc 5    Filed 05/18/21 Entered 05/18/21 14:50:06           Desc Main
                                   Document    Page 4 of 6



because the Cosmano’s federal tax debts were excepted from discharge under Section

523(a)(1)(C). These accusations are made without support or a factual basis.

       ANSWER: Admits that Plaintiff’s federal income taxes and interest thereon for his 2007,

2008, 2009, and 2010 tax years may be excepted from discharge pursuant to 11 U.S.C.

§ 523(a)(1)(C), and lacks knowledge or information sufficient to admit or deny the remaining

allegations.

       11.     In fact, the United States has not and cannot prove that Cosmano’s federal tax

debts were excepted from discharge because Cosmano either made a fraudulent return or

willfully attempted to evade or defeat the payment of taxes.

       ANSWER: Lacks knowledge or information sufficient to admit or deny the allegations.

       12.     Pursuant to 11 U.S.C. Section 523(a)(1) and 11 U.S.C. Section 507(a)(8) the

income taxes, plus any additional accrued interest and penalties owing by Cosmano for the tax

years in question (2007-2010) is dischargeable for each year because:

       ANSWER: Lacks knowledge or information sufficient to admit or deny the allegations.

               a.     The tax return due date, plus extensions, for the above tax years expired

       more than 3 years before the filing of the petition herein;

               ANSWER: Admits the allegations in paragraph 12(a).

               b.     The tax liability for the above tax years was assessed by the IRS more than

       240 days before the filing of the petition herein;

               ANSWER: Admits the allegations in paragraph 12(b).

               c.     Cosmano’s tax returns for the years above were filed more than 2 years

       before the date of the filing of the petition herein; and

               ANSWER: Admits the allegations in paragraph 12(c).



                                                 -4-
  Case 21-00059       Doc 5     Filed 05/18/21 Entered 05/18/21 14:50:06           Desc Main
                                   Document    Page 5 of 6



               d.     Cosmano’s tax liability relating to the above tax years does not include

       debt with respect to which Cosmano made a fraudulent return or willfully attempted in

       any manner to evade or defeat such tax liability.

               ANSWER: Lacks knowledge or information sufficient to admit or deny the

       allegations of paragraph 12(d).

       WHEREFORE, the defendant United States prays that the Court determine whether

Plaintiff’s federal income taxes and interest thereon for his 2007, 2008, 2009, and 2010 tax years

were discharged, and accord the United States any other such relief as the Court deems

appropriate.


                                                     Respectfully submitted:

                                                     DAVID A. HUBBERT
                                                     Acting Assistant Attorney General
                                                     Tax Division, U.S. Department of Justice

                                                     /s/ Noah D. Glover-Ettrich
                                                     NOAH D. GLOVER-ETTRICH
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice
                                                     P.O. Box 55
                                                     Washington, D.C. 20044
                                                     202-514-9838
                                                     Noah.D.Glover-Ettrich@usdoj.gov




                                               -5-
   Case 21-00059        Doc 5   Filed 05/18/21 Entered 05/18/21 14:50:06           Desc Main
                                   Document    Page 6 of 6



                                CERTIFICATE OF SERVICE

        I hereby certify that on May 18, 2021, I electronically filed the foregoing document with

the Clerk of the Court using the CM/EFC system, which will send notification of such filing to

all registered participants.

                                                            /s/ Noah D. Glover-Ettrich
                                                            Noah D. Glover-Ettrich
                                                            Trial Attorney, Tax Division
                                                            U.S. Department of Justice




                                               -6-
